Order filed July 24, 2012




                                                  In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00679-CR


                            CHRISTOPHER LEE STANLEY, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                            On Appeal from the Co Crim Ct at Law No 12
                                       Harris County, Texas
                                  Trial Court Cause No. 1625671


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #7.

       The clerk of the Co Crim Ct at Law No 12 is directed to deliver to the Clerk of this court the
original of State's Exhibit #7, on or before July 31, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #7, to the clerk
of the Co Crim Ct at Law No 12.



                                                  PER CURIAM